Citation Nr: 0913167	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right leg injury.

2.  Entitlement to service connection for hypertension and 
heart disease.  

3.  Entitlement to service connection for dental trauma for 
treatment purposes.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to August 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in February 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
action is required pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  In Kent. v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty-to-assist notice which 
must be provided to a Veteran who is petitioning to reopen a 
claim.  The Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
In addition, the Court held that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Veteran was previously provided 
a VCAA notification letter, but it did not meet the 
requirements set forth in Kent as it did not explain the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  A 
remand is required to correct this deficiency.  

The Board finds that additional relevant medical evidence may 
exist.  A VA treatment record dated in July 1998 reflects 
that the Veteran was in receipt of SSI benefits.  The same 
record indicates that his age at that time was only 56 years.  
Therefore, the SSI benefits would have been due to 
disability, as he had not yet reached the normal retirement 
age.  However, the records from that agency have not been 
obtained.  VA has a statutory duty to assist a claimant in 
obtaining relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 
3.159(c).  The head of any Federal department or agency shall 
provide such information to the Secretary of VA as the 
Secretary may request for purposes of determining eligibility 
for or amount of benefits, or verifying other information 
with respect thereto.  See 38 U.S.C. § 5106.  

Where VA has actual notice of the existence of records held 
by SSA which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  This 
duty extends to obtaining a copy of the SSA decision awarding 
or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 
163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).  While the decision by SSA on the claim for SSA 
benefits is not controlling with respect to VA's 
determination on a claim, see Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991), SSA's determination regarding the 
Veteran's unemployability and the reasons for that 
determination are pertinent for VA purposes.  See Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).

The duty to assist a claimant in obtaining records held by 
SSA is not limited to issues involving unemployability status 
or severity of service-connected disorders, but extends to 
claims for service connection.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, a remand is required to 
obtain the Veteran's Social Security Administration records.  

The Board also notes that there may be additional service 
treatment records which have not been obtained.  During the 
hearing held in February 2009, the Veteran reported receiving 
treatment for injuries to his right leg and back following a 
motor vehicle wreck in service.  He specified that he was 
treated at the sick bay at Camp Courtney, Okinawa, and at 
Camp Schwab Okinawa.  He further referenced the Marine 
Liaison at Mount Fuji Japan, and Camp Butler.  Significantly, 
however, the records pertaining to the treatment described by 
the Veteran from during service are not contained in the 
claims file.  The Board finds that additional efforts should 
be made to obtain the in-service records, as they may 
contained significant details regarding the nature and extent 
of the any injuries noted at that time.  

During the hearing held in February 2009, the Veteran also 
recounted receiving treatment for the claimed disabilities 
from various private medical doctors during the years 
immediately after service.  He specified treatment from 
doctors by the names of Rydell, Phelps, Price, and Cochran.  
He also mentioned treatment from the Tallahassee Memorial 
Hospital for a post-service accident.  Thus, there appear to 
be additional treatment records that have not been obtained.  
Such treatment records would be relevant as they could place 
the date of onset of the claimed disabilities as having been 
earlier than previously shown.  Accordingly, a remand is 
required for the purpose of attempting to obtain such 
records.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send a revised duty-to-
assist notice regarding the request to 
reopen the claims for service connection 
for the back and stomach disorders.  The 
notice letter must describe the elements 
necessary to establish service connection 
for a disability, must explain the 
definition of new and material evidence, 
and for each disability must describe 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The Veteran should then 
be afforded an appropriate period of time 
to respond.  The RO should attempt to 
obtain any additional evidence identified 
by the Veteran.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  The RO should attempt to obtain the 
Veteran's reported service treatment 
records from the National Personnel 
Records Center.  In particular, the RO 
should attempt to obtain the records from 
the reported periods of treatment 
discussed above.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Cases in which 
VA may conclude that no further efforts 
are required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  
38 C.F.R. § 3.159.  

4.  The RO should make appropriate 
efforts to obtain the above referenced 
private medical treatment records dated 
from shortly after service.  

5.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

